     Case 2:20-cv-01035-TLN-KJN Document 50 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
      JOSEPH R. TOMELLERI,                              No. 2:20-cv-01035-TLN-KJN
10
                         Plaintiff,                     ORDER MODIFYING THE INITIAL
11                                                      PRETRIAL SCHEDULING ORDER (DOC.
             v.                                         3)
12
      DMB ASSOCIATES, INC.; DMB
13    DEVELOPMENT, LLC;
      DMB/HIGHLANDS GROUP, LLC;
14    LAHONTAN, LLC.; LAHONTAN GOLF
      CLUB; DMB REALTY, INC.; MARTIS
15    CAMP REALTY, INC.;
16                       Defendants.
17
            The Court, having reviewed the Joint 26(f) Report and Joint Request to Modify the Initial
18
     Pretrial Scheduling Order, and good cause appearing:
19
            IT IS HEREBY ORDERED that the all discovery, with the exception of expert discovery,
20
     shall be completed no later than July 9, 2021. The length of time for other deadlines shall remain
21
     the same as specified in the Initial Pretrial Scheduling Order (Doc. 3), and are set in reference to
22
     the new date for close of fact discovery, July 9, 2021.
23

24

25   DATED: October 30, 2020
26                                                               Troy L. Nunley
                                                                 United States District Judge
27

28
